Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 1 of 18 PageID #: 578
 Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 1 of 18 PagelD #: 468



 MKM:MKP/TH
 F.#2017R01840                                                                   ,1^ filed
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                            ★     AUG 0 2 2018 .
                                                                                                  ★
                                             X
                                                                            Brooklyn office
 UNITED STATES OF AMERICA
                                                      STIPULATION & ORDER
        - against -
                                                      18-CR-204(NGG)(S-1)
 KEITH RANIERE,
 CLARE BRONFMAN,
 ALLISON MACK,
 KATHY RUSSELL,
 LAUREN SALZMAN and
 NANCY SALZMAN,

                      Defendants.


                                             X


               IT IS HEREBY STIPULATED AND AGREED by and between the

 undersigned, pursuant to Federal Rule of Criminal Procedure 16(d), that:

               1.     Discovery material (the "Discovery Materials") to be provided by the

 government in the above-captioned case and any and all copies, notes, transcripts, documents

 or other information derived or prepared from such discovery material, can be used by each

 defendant and each defendant's counsel in this matter(as reflected by having filed or filing a

 notice of appearance with the Court)("defense counsel") only for the purposes of preparing

 and defending the above-captioned case, including but not limited to trial, any sentencing,

 any appeal and any collateral attack, involving the charges in the above-captioned case;
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 2 of 18 PageID #: 579
 Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 2 of 18 PagelD #: 469



               2.     Some Discovery Materials to be provided by the government contain

 personal financial information and personally identifiable information regarding individuals

 other than the defendants (collectively,"PII Material"), including information relating to the

 bank accounts, email accounts, telephone numbers, addresses, social security numbers and

 dates of birth ofthose other individuals;

               3.     Some Discovery Materials identify or tend to identify, alleged victims

 of human smuggling, alien harboring, physical or mental abuse towards an intimate partner,

 stalking, sexual abuse or sex trafficking, both ofthe charged crimes and other crimes or bad

 conduct ofthe defendants (the "Victim Discovery Material")';

               4.     Some Victim Discovery Material is composed of highly sensitive

 information including but not limited to medical information, discussion of mental and

 physical conditions, photographs and videos of victims, letters and videos that alleged




'       Victim Discovery Material shall be identified as such by the government in its
 correspondence transmitting the material to defense counsel and shall be further identified by
 labels bearing the prefix "VDM."
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 3 of 18 PageID #: 580
 Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 3 of 18 PagelD #: 470




 victims provided as "collateral," sexual history, and sexual conversations(the "Highly

 Sensitive Material")^;

               5.      With the exceptions noted in paragraphs 6 and 7,any and all Discovery

 Materials disclosed to the defendant and defense counsel by the government, and any copies,

 notes, transcripts and documents derived or prepared from Discovery Materials, shall not be

 further disclosed, disseminated or discussed by the defendant or defense counsel to, or with,

 any individuals (including without limitation co-defendants), organizations or other entities,

 other than to non-lawyer personnel (including but not limited to private investigators,

 analysts and potential experts) directly employed by defense counsel and subject to defense


 ^      The government will make concerted efforts to identify any Victim Discovery
 Material that contains Highly Sensitive Material in its correspondence transmitting the
 material to defense counsel. By consenting to entry ofthis Stipulation and Order,the
 defense does not concede the propriety ofthe designation by the Government of any
 materials as Victim Discovery Material, Highly Sensitive Material, or the propriety ofthe
 concomitant restrictions that accompany such designation. The defendant's consent at this
 stage ofthe proceedings is designed to facilitate and expedite counsel's access to the
 Discovery Materials and in no way is intended to prejudice counsel's ability to challenge any
 such designation and/or limitation on disclosure at a later stage if the parties are unable to
 come to an agreement without intervention ofthe Court. However,in the interest of
 efficient production, defense counsel will consult with the government before disclosing any
 Discovery Materials in any manner inconsistent with this Stipulation and Order's protections
 for Highly Sensitive Material if defense counsel believes such Discovery Materials could be
 considered Highly Sensitive Material, even ifthe government has not specifically designated
 those Discovery Materials as such. If defense counsel believes the government has
 improperly designated any Victim Discovery Material as Highly Sensitive Material, defense
 counsel will consult with the government and attempt to reach an agreement regarding those
 materials. If defense counsel does not wish to so consult, defense counsel must make an
 application to the Court for authorization to make any disclosure beyond that which is
 permitted by this Stipulation and Order for Highly Sensitive Material, and either (i) notify
 the government sufficiently in advance ofthe contemplated disclosure to permit briefing and
 argument on the propriety of such disclosure; or (ii) inform the Court in writing why it
 should decide the application ex parte without notice to the government.
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 4 of 18 PageID #: 581
 Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 4 of 18 PagelD #: 471




 counsel's supervision, provided such personnel have been provided with a copy ofthis

 Stipulation and Order and have signed Attachment A to this Stipulation and Order^

 ("defense staff'), without further order ofthe Court;

               6.      Defense counsel or defense staff may disclose or discuss Discovery

 Materials(with the redactions set forth at the end ofthis paragraph)to or with a person, other

 than a co-defendant, being contacted or interviewed by defense counsel or defense staff as a

 potential witness, provided that such potential witness has been provided with a copy ofthis

 Stipulation and Order and has signed Attachment A to this Stipulation and Order, without

 further order ofthe Court, upon obtaining the signature on Attachment A ofthe potential

 witness(and the potential witness's counsel, if Discovery Materials is disclosed to or

 discussed with such counsel), and provided that neither the potential witness nor any counsel

 for the potential witness is permitted to review, handle or otherwise possess any Discovery

 Materials outside the presence of defense counsel or defense staff. Before disclosing

 Discovery Materials to anyone pursuant to this paragraph, defense counsel must(1)redact

 any Highly Sensitive Material,(2)redact any PII and(3)redact any redact any identifying

 information from any Victim Discovery Material, including but not limited to any name,

 address, email address, phone number, date of birth. Social Security number, any photograph

 or visual depiction, work history, educational history, family history, sexual history, medical

 history, and histoiy of mental health treatment including any history oftherapy ("victim

 identifying information"). If defense counsel does not wish to make any ofthese redactions.



        Attachment A will be promptly filed exparte with the Court.

                                                4
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 5 of 18 PageID #: 582
 Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 5 of 18 Page!D #: 472




 defense counsel must obtain the govenunent's consent to make such disclosure or must make

 an application to the Court for authorization to make such a disclosure, and either(i) notify

 the government sufficiently in advance ofthe contemplated disclosure to permit briefing and

 argument on the propriety of such disclosure; or (ii) inform the Court in writing why it

 should decide the application ex parte without notice to the government. In no case,

 however, may defense counsel or defense staff allow potential witnesses or their counsel to

 maintain a physical or electronic copy of any Discovery Materials outside the presence of

 defense counsel or defense staff;

               7.      Defense counsel may disclose or discuss Discovery Materials to or with

 a co-defendant pursuant to a joint defense agreement, ifthe co-defendant and his or her

 counsel have signed Attachment A to this Stipulation and Order.

               8.      Any individual to whom disclosure is authorized pursuant to

 paragraphs 5,6 or 7 shall be provided a copy ofthis Stipulation and Order by defense

 counsel and shall be advised by defense counsel that he or she may not further disclose or

 discuss any portion ofthe Discovery Materials, or any copies, notes, transcripts or documents

 derived or prepared from Discovery Materials, except in conformity with this Stipulation and

 Order;

               9.      With the exception of disclosure to potential witnesses and co-

 defendants pursuant to paragraphs 6 and 7, no Discovery Materials are to be disclosed to any

 person (other than the defendants and defense counsel) who is a current or former student or

 employee of Nxivm,Executive Success Programs, or the defendants, and/or any entity
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 6 of 18 PageID #: 583
 Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 6 of 18 PagelD #: 473



 affiliated with Nxivm,Executive Success Programs, or the defendants, or to any person or

 entity that has worked as an independent contractor or that has previously provided any

 professional services to Nxivm,Executive Success Programs, or the defendants, or any entity

 affiliated with Nxivm,Executive Success Progreims, or the defendants, without consent of

 the government, or if such consent is not granted unless counsel first make an application to

 the Court for authorization to make such disclosure, and either (i) notify the government

 sufficiently in advance ofthe contemplated disclosure to permit briefing and argument on the
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 7 of 18 PageID #: 584
 Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 7 of 18 PagelD #: 474



 propriety ofsuch disclosure; or (ii) inform the Court in writing why it should decide the

 application ex parte without notice to the government;'^



 ^      This paragraph is to be broadly construed and applies to any people or entities
 affiliated in any way with Keith Raniere, his teachings, his purported "technology," or his
 purported "tools." These entities include but are not limited to the following: DOS (or
 "The Vow" or "The Sorority"), NXIVM CORPORATION DBA ESP;FIRST PRINCIPLES
 INCORPORATED;JNESS,LLC;THE ETHICAL SCIENCE FOUNDATION,EXO-ESO,
 THE SOURCE,ULTIMA LLC,AXIOLOGY,INC.; BUYER'S ADVOCATE,INC.;
 EQUIPT CORP.; NXV PROPERTY MANAGEMENT CORPORATION(NX PMC);
 SUNSHINE PROPERTIES,INC.; ELITE HOUSING CORP.;ETHICAL VALUE
 EXCHANGE,LLC; WEB EQUIPMENT,LLC;ELITE MARKETING PROFESSIONALS,
 INC.; POIESIS,INC.; RCG CORP LLC;RAINBOW CULTRUAL GARDEN,LLC;
 PRECISION DEVELOPMENT,LLC;ETHICAL PRINCIPLES,LLC;EXECUTIVE
 HOUSING & PROPERTIES,INC.; MOVING PIXELS,INC.; MY IMAGES,INC.; NX
 APPAREL,INC.; NX PROPERTY MANGEMENT CORPORATION;THE ART OF
 MOVEMENT,INC.; GENERAL SERVICE PAYMENTS,INC.; GENIUSES,LLC; ONE
 ASIAN,LLC, WORLDWIDE NODES,LLC;BUNDLED ELEMENTS,LLC;SURE
 HOLDINGS,LLC;PSC I, LLC;E MALLARD WEB,CORP.; ETHICAL MEDIA,LLC;
 WORLDWIDE NETWORK,LLC; CREW HOLDINGS,LLC;EXECUTIVE SUCCESS
 PROGRAMS,INC.(NV);ETHOLUTIONS,INC.,DON'T BE DUMB,LLC;PLUGGED-
 IN TECHNOLOGIES,LLC; SOCIETY OF PROTECTORS,LLS;NXV TRUST;
 ETHOLUTIONS,INC.;PRINCIPLED PRODUCTS,INC., NXIVM PROPERTIES,LLC;
 FOWL HOLDINGS,LLC;2430AUT1 TRUST,BBFC TRUST,EMF TRUST,NX TRUST,
 INC.; APPLIED PRINCIPLES,THE ROOFING COMPANY,SUCCESS PROGRAMS
 UNLIMITED,LLC;LIFE LEARNING,INC.(NV); WORLD AUDIENCE
 PRODUCTIONS,INC.; WOLRD AUDIENCE PRODUCTIONS,INC.; ITS ENDEAVORS,
 INC.; MALLARD WEB CORPORATION;SWEET P'S, INC.; 7 SEVEN,LC,FRANKLIN,
 LLC; ACK KNOWLEDGE,LLC; ALOUSCH,LLC; COALITION OF ETHICISTS,LLC;
 DEVELOPMENT TRAINERS,LLC;ESSENCE INTERACTIVE,INC.; ETHICAL
 HUMANITARIAN FOUNDATION;EVENTS FOR HUMANITY,INC.; ETHELETICS,
 LLC;HOUSE OF EQUUS,LLC;IMPRESSIONATES,LLC; OCCAMS RAZOR,LLC;
 OUR EVOLUTION,LLC;RCG CORP LLC;RCG KIDS INTERNATIONAL,LLC;
 RETimN TO NATURE,LLC;RHYTHMS OF INFLUENCE,LLC; SPIRIT @ 19,INC.;
 THE RANIERE INITIATIVE,LLC;TRUTH,LLC; VEINTE-SEIZ,LLC; VILLAGE
 HALL LLC; WISDOM SYSTEMS,LLC; WORLDWIDE NODES LLC; ACK
 MANAGEMENT PTE LTD;NXIVN MEXICO SA DE CV;ACK WAKAYA HOLDINGS
 LLC and any subsidiaries or predecessor companies. Defense counsel will consult with the
 government if they have any question regarding application ofthis paragraph.
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 8 of 18 PageID #: 585
 Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 8 of 18 PagelD #: 475



                10.     Nothing in paragraphs 6 or 9 prevents defense counsel from disclosing

 or discussing unredacted Discovery Materials to or with a potential witness or potential

 witness's coimsel any documents or communications to which the potential witness was a

 sender or recipient. In no case, however, may defense counsel or defense staff allow

 potential witnesses or their counsel to maintain a physical or electronic copy of any such

 unredacted Discovery Materials outside the presence of defense counsel or defense staff;

                  11. Defense counsel and defense staff may disclose or discuss all ofthe

 unredacted Discovery Materials to or with their clients. Moreover, each defendant may

 possess one copy ofthe Discovery Materials, subject to the following limitations. Each

 defendant may possess one copy ofPII Material, if the PII material has been redacted. Each

 defendant may possess one copy ofthe Victim Discovery Material, if the Victim Discovery

 Material has been redacted to remove(1)any Highly Sensitive Material and(2)any victim

 identifying information. If defense counsel does not wish to make any ofthese redactions,

 defense counsel must obtain the government's consent to make such disclosure or must make

 an application to the Court for authorization to make such a disclosure, and either (i) notify

 the government sufficiently in advance ofthe contemplated disclosure to permit briefing and

 argument on the propriety ofsuch disclosure; or (ii) inform the Court in writing why it

 should decide the application ex parte without notice to the government;

                12.     No Highly Sensitive Material, or copies thereof, may be taken into any

 jail facility or possessed in any such facility, except to the extent it may be taken into a jail

 facility by defense coimsel for the sole purpose ofreviewing the Highly Sensitive Material


                                                  8
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 9 of 18 PageID #: 586
 Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 9 of 18 PagelD #: 476




 with a defendant or potential witness in that defense coimsers presence and will not leave

 that defense coimsers sight or custody;

                13.    No other material that is the tj^e of material that likely would have

 been designated Highly Sensitive Material had it been produced by the government, or

 copies thereof, may be taken into any jail facility or possessed in any such facility, except to

 the extent it may be taken into a jail facility by defense counsel for the sole purpose of

 reviewing that material with a defendant or potential witness in that defense counsel's

 presence and will not leave that defense counsel's sight or custody;

                14.    No victim identifying information ofany alleged victim or potential

 victim shall be included in any public filings made with the Court absent consent ofthe

 government or further order ofthe Court. Such information may be provided to the Court

 under seal;

                15.    In the event any defendant, defense counsel or defense staff wishes to

 attach any Highly Sensitive Information to public filings with the Court, defense counsel

 must obtain consent ofthe government,or if such consent is not granted make an application

 to the Court for authorization to make such disclosure, and either (i) notify the government

 sufficiently in advance ofthe contemplated disclosure to permit briefing and argument on the

 propriety ofsuch disclosure; or (ii) inform the Court in writing why it should decide the

 application ex parte without notice to the government;

                16.    In the event any defendant, defense counsel or defense staff wishes to

 attach any other material that is the type of material that likely would have been designated
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 10 of 18 PageID #: 587
 Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 10 of 18 PagelD #: 477



 Highly Sensitive Information had it been produced by the government to public filings with

 the Court, defense counsel must obtain consent ofthe government, or if such consent is not

 granted make an application to the Court for authorization to make such disclosure, and

 either (i) notify the government sufficiently in advance ofthe contemplated disclosure to

 permit briefing and argument on the propriety of such disclosure; or (ii) inform the Court in

 writing why it should decide the application ex parte without notice to the government;

                17.    In the event that any defendant seeks to file PII Material with the Court

 or otherwise use PII Material during a court proceeding, each such defendant and the

 defendant's counsel will comply with Rule 49.1(a) ofthe Federal Rules of Criminal

 Procedure, will ensure that court transcripts are appropriately redacted to protect PII and

 financial information, and will seek permission form the Court to offer the redacted versions

 of Discovery Materials into evidence unless it is necessary to offer the unredacted version;

                18.    None ofthe Discovery Materials or any copies, notes, transcripts,

 documents or other information derived or prepared from the Discovery Materials shall be

 disclosed to the media directly or indirectly in any form;

                19.    Nothing in this Stipulation and Order prohibits the media from

 obtaining copies ofany items that become public exhibits at any conference, hearing, trial or

 other proceeding;

               20.     Nothing in this Stipulation and Order releases counsel for the

 government or defense counsel or defense stafffrom their obligations to comply with the




                                                10
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 11 of 18 PageID #: 588
 Case l;18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 11 of 18 PagelD #: 478




 "Free Press—^Fair Trial Directives" of Local Rule 23 ofthe Local Criminal Rules ofthe


 Eastern District of New York;

                 21.    Nothing in this Stipulation and Order shall preclude the government

 from seeking a further Stipulation and Order pursuant to Rule 16(d)as to particular items of

 the Discovery Materials, nor shall it preclude the defendants or defense counsel from seeking

  modification ofthe Stipulation and Order. Defense counsel consents to entry ofthis

  Stipulation and Order solely to facilitate and expedite the production ofthe Discovery

  Materials and does so without prejudice to its ability to, at a later stage and with the benefit

 ofthe materials themselves, request that the government consent to lifting or amending the

 protections ofthis Stipulation and Order as to specifically intended documents, or move the

  Court to do so;

                 22.    If any ofthe defendants obtains substitute counsel or elects to represent

 himself or herself pro     the undersigned defense counsel will not transfer any portion ofthe

 Discovery Materials or any copies, notes, transcripts, documents or other information derived

 or prepared from such discovery material unless and until substitute counsel or the pro se

  defendant enters into this Stipulation and Order or obtains an Order from the Court

 exempting counsel or the pro^ defendant from,or modifying the provisions of, the

  Stipulation and Order; and

                 23.    The defendants and defense counsel will destroy or return to the

 government the Discovery Materials and all copies thereof, whether in the possession ofthe

  defendants or defense counsel(or his or her legal staff) who has signed this Stipulation and


                                                  11
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 12 of 18 PageID #: 589
 Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 12 of 18 PagelD #: 479



  Order, at the conclusion ofthe trial if the defendants are acquitted on all counts or, in the

 case of convictions either at trial or by guilty plea, upon completion of any sentencing,

 appeal or collateral attack on the convictions made by the defendants in this matter, with the

 exception




                                                 12
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 13 of 18 PageID #: 590
Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 13 of 18 PagelD #: 480




   that each defense counsel may retain one copy set for its records provided the defendants are

   not given access to that copy set.

   Dated:        Brooklyn, New York
                 July 25,2018
                                                      RICHARD P. DONOGHUE
                                                      United States Attorney
                                                      Eastern District ofNew York

                                              By:
                                                      Moira Kim Penza
                                                      Tanya Hajjar
                                                      Karin Orenstein
                                                      Assistant U.S. Attorneys


                                                      Marc Agnifilo, Esq.
                                                      Teny Geragos, Esq.
                                                      Jacob Kaplan,Esq.
                                                      Paul DerOhannesian,Esq.
                                                      Danielle Smith, Esq.
                                                      Attorneys for Keith Raniere


                                                      William McGovem,Esq.
                                                      Sean Buckley, Esq.
                                                      Attorneys for Allison Mack




   Submitted to the Court                                                        So Ordered
   this      day ofJuly, 2018.

   SO ORDERED.                                        f                             /s/ LDH
                                                                        "^Spihn DeArcy
                                                                        Unit^Sts
                                                                              States District Judge
   UNITED STATES DISTRICT JUDGE
   EASTERN DISTRICT OF NEW YORK

                                                 13
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 14 of 18 PageID #: 591
Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 14 of 18 PageID #: 481




  that each defense counsel may retain one copy set for its records provided the defendants are

  not given access to that copy set.

  Dated;        Brooklyn, New York
                July 25,2018
                                                    RICHARD P.DONOGHUE
                                                    United States Attorney
                                                    Eastern District of New York

                                             By:
                                                    Moira Kim Penza
                                                    Tanya Hajjar
                                                    Karin Orenstein
                                                    Assistant U.S. Attorneys


                                                   Marc Agnifilo, Esq.
                                                   Teny Geragos,Esq.
                                                   Jacob Kaplan,Esq.
                                                   Paul DerOhannesian, Esq.
                                                   Danielle Smith, Esq.
                                                   Attomeyp for Keith Raniere


                                                   William McGovem,Esq.
                                                   Sean Buckley, Esq.
                                                   Attorneys for Allison Mack




 Submitted to the Court                                                            So Ordered
 this      day ofJuly,2018.

 SO ORDERED.                                                                       /s/ LDH
                                                                                Shann
                                                                             hited States District Judge
 UNITED STATES DISTRICT JUDGE
 EASTERN DISTRICT OF NEW YORK


                                              13
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 15 of 18 PageID #: 592
 Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 15 of 18 Page!D #: 482




   that each defense counsel may retain one copy set for its records provided the defendants are

   not given access to that copy set.

   Dated:          Brooklyn, New York
                   July 27,2018
                                                     RICHARD P. DONOGHUE
                                                     United States Attorney
                                                     Eastern District of New York


                                              By:
                                                     Moira Kim Penza
                                                     Tanya Hajjar
                                                     Karin Orenstein
                                                     Assistant U.S. Attorneys

   Agreed to by:


   Hector Diaz, Esq.                                 Susan Necheles, Esq.
   James L. Burke, Esq.                              Kathleen E. Cassidy, Es^
   Attorneys for Lauren Salzman                      Attorneys for Clare Bronfman



   William P. Fanciullo, Esq.                        David Stem, Esq.
   Attorney for Kathy Russell                        Attorney for Nancy Salzman



   Submitted to the Court
   tliis    day of July, 2018.                                                  So Ordered

   SO ORDERED.
                                                                                 /s/ LDH
                                                                                 ann DeArcyttaH-^
                                                                            ied States District Judge
   UNITED STATES DISTRICT JUDGE
   EASTERN DISTRICT OF NEW YORK




                                                13
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 16 of 18 PageID #: 593
Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 16 of 18 PagelD #: 483




   that each defense counsel may retain one copy set for its records provided the defendants are

   not given access to that copy set.

   Dated:           Brooklyn, New York
                    July 27,2018
                                                     RICHARD P. DONOGHUE
                                                     United States Attorney
                                                     Eastern District of New York

                                              By:
                                                     Moira Kim Penza
                                                     Tanya Hajjar
                                                     Karin Orenstein
                                                     Assistant U.S. Attorneys

   Agnfced to by:


   HectoA Diaz, Esq.                                 Susan Necheles, Esq.
   James L.Burke,Esq.                                Kathleen E. Cassidy, Esq.
   Attorneys for Lauren Salzman                      Attorneys for Clare Brordman



   William P. Fanciullo, Esq.                        David Stem, Esq.
   Attorney for Kathy Russell                        Attomey for Nancy Salzman



   Submitted to the Court
   this     day of July, 2018.                                                  So Ordered
   SO ORDERED.
                                                                                /s/ LDH
                                                                                 hannDeAr^^^alH'
  UNITED STATES DISTRICT JUDGE
                                                                              ted States District Judge
  EASTERN DISTRICT OF NEW YORK




                                                13
Case 1:18-cr-00204-NGG Document 85 Filed 08/02/18 Page 17 of 18 PageID #: 594
Case l:18-cr-00204-NGG Document 74-1 Filed 07/31/18 Page 17 of 18 PagelD #: 484




  that each defense counsel may retain one copy set for its records provided the defendants are

  not given access to that copy set

  Dated:          Brooklyn,New York
                  July 27,2018
                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District ofNew York

                                             By:
                                                    Moira Kim Penza
                                                    Tanya Hajjar
                                                    Karin Orenstein
                                                    Assistant U.S. Attorneys

  Agreed to by:


  Hector Diaz,Esq.                                  Susan Necheles,Esq.
  James L. Burke,Esq.                               Kathleen E. Gassidy,Esq.
  Attorneys for Lauren Salzman                      Attorneys ffl/^®03r0nfinan


  William P. Fanciullo, Esq.
  Attorney for Kathy Russell                        Attorney for Nancy Salzman



  Submitted to the Court
  this     day ofJuly, 2018
                                                                          So Ordered
  SO ORDERED.

                                                                       /s/ LDH
                                                                      LdSh^DeArcy            '
 UNITED STATES DISTRICT JUDGE
                                                                   UnttetfStates District Judge
 EASTERN DISTRICT OF NEW YORK




                                               13
